Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant’s patent application field 08/31/2018; claims priority from provisional application 62641151, filed 03/09/2018.
Claim(s) 1-30 are pending. Claim(s) 1, 9-10, 19, 20 and 28 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 7/7/20, 9/25/19, 8/31/18 and 8/31/18 is/are attached to this Office Action.



  CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Regarding claim(s) 20-27, “means for” has been interpreted as invoking “means for” under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, that is coupled with functional language without reciting sufficient structure to perform the recited function in the claim(s) …  Such claim limitation(s) is/are: “whether to accumulate” and “whether to accumulate meeting a continuation evaluation condition ” in claim(s) 20-27; because the specification provides sufficient description of the structure to achieve the function on Para(s) 85-86…Means for performing steps 1502,1504, and 1506 can, …. include, for example, lower level hardware components such as the circuitry shown in FIG. 13, hardware engine 202 in FIG. 2, hardware engine 302 in FIG. 3, processing unit(s) 1710 in FIG. 17, and/or digital signal processing unit (DSP) 1720 in FIG. 17. At sub-step 1508, the process involves accessing the first numeric value obtained from evaluating the first stage of the cascade classifier. accumulating the first numeric value with a second numeric value obtained during evaluating a second stage of the cascade classifier, to generate an accumulated value. At sub-step 1512, the process involves utilizing the accumulated value to determine an outcome for the second stage of the cascade classifier. Means for performing sub-steps 1508, 1510, and 1512 can, ….include, for example, lower level hardware components such as the circuitry shown in FIG. 13B, hardware engine 202 in FIG. 2, hardware engine 302 in FIG. 3, processing unit(s) 1710 in FIG. 17, and/or digital signal processing unit (DSP) 1720 in FIG. 17…and the claim meets the three prong test.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 










        Claim Rejections - 35 USC § 102
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) (2) as being anticipated by Greig (“US 8,559,672 B2” filed 09/25/2011 –Published 10/15/2013 [hereinafter “Greig”]. 
Independent Claim 9, Greig teaches: A hardware-based classification apparatus comprising: a hardware engine configurable to implement multiple stages of a cascade classifier, wherein the cascade classifier supports multiple paths of evaluation through the multiple stages of the cascade classifier, including a first path of evaluation and a second path of evaluation, and wherein the hardware engine is configurable to determine, based on a numeric value associated with evaluation of a stage along the first path, that the first path of evaluation was taken. (Greig the Abstract and C1 L45-46, L64-67[Wingdings font/0xE0]C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages, wherein the cascade classifier supports multiple paths of evaluation through the multiple stages of the cascade classifier, including a first path of evaluation and a second path of evaluation, and determining, based on a numeric value associated with evaluation of a stage along the first path, that the first path of evaluation was taken…)

Independent Claim 19, Greig teaches: A method for performing classification comprising: evaluating a plurality of stages of a cascade classifier having multiple stages, wherein the cascade classifier supports multiple paths of evaluation through the multiple stages of the cascade classifier, including a first path of evaluation and a second path of evaluation, and determining, based on a numeric value associated with evaluation of a stage along the first path, that the first path of evaluation was taken (Greig the Abstract and C1 L45-46, L64-67[Wingdings font/0xE0]C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages, wherein the cascade classifier supports multiple paths of evaluation through the multiple stages of the cascade classifier, including a first path of evaluation and a second path of evaluation, and determining, based on a numeric value associated with evaluation of a stage along the first path, that the first path of evaluation was taken…)










  Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-18 and 20-30 rejected under 35 U.S.C. 103 as being unpatentable over Greig (“US 8,559,672 B2” filed 09/25/2011 –Published 10/15/2013 [hereinafter “Greig”], in view of Gousev et al., (“US 20160094814 A1” filed 09/25/2015- Published 03/31/216 by “QUALCOMM INC” [hereinafter “Gousev”].
Independent Claim 1, Greig teaches: A hardware-based classification apparatus comprising: a hardware engine configurable to implement multiple stages of a cascade classifier including a first stage and a second stage; (Greig the Abstract and C1 L45-46, L64-67 through C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages …)
Greig further teaches: … (i) access a first numeric value obtained from evaluation of the first stage of the cascade classifier; (Greig C1 L56-67 through C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages … access a value obtained from evaluating a plurality of stages of a cascade classifier…)

Greig further teaches: … (ii) accumulate the first numeric value with a second numeric value obtained from evaluation of the second stage of the cascade classifier to generate an accumulated value, and (iii) utilize the accumulated value to determine an outcome for the second stage of the cascade classifier; (Greig C3 L53-67 through C4 L1-30, describing a cascade classifier, … detection stage may be marked or labeled as positive matches. … from a normally operating cascade classifier when post-processing operation is enabled. … determines a probability value that the image patch 112 is associated with the rare object. …this probability value may be based at least in part on stage decisions and stage responses recorded for some or all detection stages 102…for example, model a sum of detection stage … based on the stage responses recorded by the first/second sequence …detection stages 102 associated with the training images 115 that were propagated to a plurality of stages (i.e., employ Gaussian distributions, binomial distributions, and/or other distributions methods)… the sum of detection stage responses may be modeled by a Gaussian distribution, and the number of rejections recorded may be modeled by a binomial distribution…moreover in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends….also in C1 L60-67 through C2 L1-10, further mentions … output of each stage is a stage response, which may be a single value or an array of values…) In the BRI (Broadest Reasonably Interpretation); is recognized as accumulate the first numeric value with a second numeric value obtained from evaluation …and utilize the accumulated value to determine an outcome for the second stage of the cascade classifier as claimed.
It is noted, Greig accumulates the first numeric value with a second numeric value obtained from evaluation of the second stage of the cascade classifier to generate an accumulated value utilizing a cascade classifier detection stages of images objects as cited above. However, Greig does not expressly teach the limitation said …wherein the hardware engine is configurable to: (a) access a value indicative of whether to accumulate; and (b) responsive to the value indicative of whether to accumulate meeting a continue evaluation condition; However, the combination of Greig and Gousev teach these limitation (In Gousev Para(s) 52 and 111, describing a cascade classifier hardware; that trained to detect the image object and determining whether  accumulate….responsive to the probability values indicative of whether to compute and provides the requested LBP [ Local Binary Patterns] features, which can be treated as vector values, the cascade classifier hardware performs a summation of a dot product of each of the LBP (features with one or more weights to generate a first weighted scalar sum value of the evaluation condition…) In the BRI (Broadest Reasonably Interpretation); is recognized as …responsive to the value indicative of whether to accumulate meeting a continue evaluation condition as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Greig’s cascade classifier, to include a means of said the hardware engine is 

Claim 2, Greig and Gousev further teach: wherein upon determining an early pass condition based on the first numeric value, the hardware engine is configured to bypass evaluation of the second stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … The output of each stage is a stage response, which may be a single value or an array of values. A decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. A non-limiting example of a decision function is a threshold. Thus, the decision function and/or the response of each stage may be configured based on whether the decision of the stage is correct for a set of training images…then move on the next stage….)
Claim 3, Greig and Gousev further teach: wherein the early pass condition comprises the first numeric value meeting an early pass threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … The output of each stage is a stage response, which may be a single value or an array of values. A decision function is utilized a threshold….applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. A non-limiting example of a decision function is a threshold. Thus, the decision function and/or the response of each stage may be configured based on whether the decision of the stage is correct for a set of training images…then move on the next stage….) In the BRI (Broadest Reasonably Interpretation); is recognized as … early pass condition comprises the first numeric value meeting an early pass threshold as claimed.

Claim 4, Greig and Gousev further teach: wherein the value indicative of whether to accumulate is the first numeric value obtained from the evaluation of the first stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …)

Claim 5, Greig and Gousev further teach: wherein the continue evaluation condition comprises the first numeric value failing to meet an early pass threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …) In the BRI (Broadest Reasonably Interpretation); is recognized as …continue evaluation condition comprises the first numeric value failing to meet an early pass threshold as claimed.

Claim 6, Greig and Gousev further teach: wherein upon determining an early fail condition based on the first numeric value, the hardware engine is configured to bypass evaluation of the second stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…)
 In the BRI (Broadest Reasonably Interpretation); is recognized as … configured to bypass evaluation of the second stage of the cascade classifier as claimed.

Claim 7, Greig and Gousev further teach: wherein the early fail condition comprises the first numeric value failing to meet an early-fail-avoid threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … A decision function is utilized a threshold ….The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…) In the BRI (Broadest Reasonably Interpretation); is recognized as … the first numeric value failing to meet an early-fail-avoid threshold as claimed.

Claim 8, Greig and Gousev further teach: wherein the continue evaluation condition comprises the first numeric value meeting the early-fail-avoid threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … A decision function is utilized a threshold ….The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…) In the BRI (Broadest Reasonably Interpretation); is recognized as … the first numeric value failing to meet an early-fail-avoid threshold as claimed.

Regarding Claim(s) 10-18, respectively is/are fully incorporated similar subject of claim(s) 1-8 and 1 respectively cited above, and is/are similarly rejected along the same rationale.

Independent Claim 20, Greig teaches: A system for performing classification comprising: means for evaluating a first stage of a cascade classifier to obtain a first numeric value; (Greig the Abstract and C1 L45-46, L64-67 through C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages …wherein a decision function is utilized a threshold ….The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match….)

Greig further teaches: … (i) accessing the first numeric value obtained from the evaluation of the first stage of the cascade classifier; (Greig C1 L56-67 through C2 L1-10, describing method for determining detection certainty in a cascade classifier by evaluating a plurality of stages of a cascade classifier having multiple stages … access a value obtained from evaluating a plurality of stages of a cascade classifier…)
Greig further teaches: … (ii) accumulating the first numeric value with a second numeric value obtained from evaluation of a second stage of the cascade classifier to generate an accumulated value, and (iii) utilizing the accumulated value to determine an outcome for the second stage of the cascade classifier; (Greig C3 L53-67 through C4 L1-30, describing a cascade classifier, … detection stage may be marked or labeled as positive matches. … from a normally operating cascade classifier when post-processing operation is enabled. … determines a probability value that the image patch 112 is associated with the rare object. …this probability value may be based at least in part on stage decisions and stage responses recorded for some or all detection stages 102…for example, model a sum of detection stage … based on the stage responses recorded by the first/second sequence …detection stages 102 associated with the training images 115 that were propagated to a plurality of stages (i.e., employ Gaussian distributions, binomial distributions, and/or other distributions methods)… the sum of detection stage responses may be modeled by a Gaussian distribution, and the number of rejections recorded may be modeled by a binomial distribution…moreover in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends….also in C1 L60-67 through C2 L1-10, further mentions … output of each stage is a stage response, which may be a single value or an array of values…) In the BRI (Broadest Reasonably Interpretation); is recognized as accumulate the first numeric value with a second numeric value obtained from evaluation …and utilize the accumulated value to determine an outcome for the second stage of the cascade classifier as claimed.
It is noted, Greig accumulates the first numeric value with a second numeric value obtained from evaluation of the second stage of the cascade classifier to generate an accumulated value utilizing a cascade classifier detection stages of images objects as cited above. However, Greig does not expressly teach the limitation said …wherein means for accessing a value indicative of whether to accumulate; and means for, responsive the value indicative of whether to accumulate meeting a continue evaluation condition; However, the combination of Greig and Gousev teach these limitation (In Gousev Para(s) 52 and 111, describing a cascade classifier hardware; that trained to detect the image object and determining whether  accumulate….responsive to the probability values indicative of whether to compute and provides the requested LBP [ Local Binary Patterns] features, which can be treated as vector values, the cascade classifier hardware performs a summation of a dot product of each of the LBP (features with one or more weights to generate a first weighted scalar sum value of the evaluation condition…) In the BRI (Broadest Reasonably Interpretation); is recognized as …responsive to the value indicative of whether to accumulate meeting a continue evaluation condition as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Greig’s cascade classifier, to include a means of said means for accessing a value indicative of whether to accumulate; and means for, responsive the value indicative of whether to accumulate meeting a continue evaluation condition as taught by Gousev, that provides a  high power consumption of the existing systems, use-cases and applications for face or detection, recognition, expressions, and so forth forms an important part of human-to-human communication and thereby is important for human-machine interaction as well [In Gousev Para(s) 2-3]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 21, Greig and Gousev further teach: means for, responsive to an early pass condition determined based on the first numeric value, bypassing evaluation of the second stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … The output of each stage is a stage response, which may be a single value or an array of values. A decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. A non-limiting example of a decision function is a threshold. Thus, the decision function and/or the response of each stage may be configured based on whether the decision of the stage is correct for a set of training images…then move on the next stage….)

Claim 22, Greig and Gousev further teach: wherein the early pass condition comprises the first numeric value meeting an early pass threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … The output of each stage is a stage response, which may be a single value or an array of values. A decision function is utilized a threshold….applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. A non-limiting example of a decision function is a threshold. Thus, the decision function and/or the response of each stage may be configured based on whether the decision of the stage is correct for a set of training images…then move on the next stage….) In the BRI (Broadest Reasonably Interpretation); is recognized as … early pass condition comprises the first numeric value meeting an early pass threshold as claimed.

Claim 23, Greig and Gousev further teach: wherein the value indicative of whether to accumulate is the first numeric value obtained from the evaluation of the first stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …)

Claim 24, Greig and Gousev further teach: wherein the continue evaluation condition comprises the first numeric value failing to meet the early pass threshold. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …) In the BRI (Broadest Reasonably Interpretation); is recognized as …continue evaluation condition comprises the first numeric value failing to meet an early pass threshold as claimed.
Claim 25, Greig and Gousev further teach: means for, responsive to an early fail condition based on the first numeric value, bypassing evaluation of the second stage of the cascade classifier. (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein the detection stage may employ, for example, linear discriminant analysis, support vector machines, and/or any other method used in performing classifications. The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…) In the BRI (Broadest Reasonably Interpretation); is recognized as … configured to bypass evaluation of the second stage of the cascade classifier as claimed.

Claim 26, Greig and Gousev further teach: wherein the early fail condition comprises the first numeric value failing to meet an early-fail-avoid threshold (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … A decision function is utilized a threshold ….The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…) In the BRI (Broadest Reasonably Interpretation); is recognized as … the first numeric value failing to meet an early-fail-avoid threshold as claimed.

Claim 27, Greig and Gousev further teach: wherein the continue evaluation condition comprises the first numeric value meeting the early-fail-avoid threshold (Greig C1 L45-67[Wingdings font/0xE0]C2 L1-10 and C7 50-67[Wingdings font/0xE0]C8 L1-10, further mentions Cascade classifiers are trained for object detection with a set of training images; wherein each detection stage of a cascade detector performs an analysis on a given image based on configurable parameters to determine whether the image contains, depicts a portion of, represents, or is otherwise associated with the rare object. … A decision function is utilized a threshold ….The output of each stage is a stage response, which may be a single value or an array of values; wherein a decision function is applied to the stage response to obtain a stage decision, that is, whether to accept the image as a positive match or to reject the image as a negative match. …Also  in C8 L57-67 through C9 L1-14, further mentions the cascade classifier training application 215 determines whether each one of a set of training images 115 (FIG. 1) is rejected and/or accepted by each one of a combined sequence 106 of detection stages 102, 104 (FIG. 1) of the cascade classifier 100 (FIG. 1… The final detection stage 102 of the first sequence 101 of one or more detection stages 102 is the truncation detection stage 102. The cascade classifier training application 215 then ends…) In the BRI (Broadest Reasonably Interpretation); is recognized as … the first numeric value failing to meet an early-fail-avoid threshold as claimed.

Regarding Claim(s) 28-30, respectively is/are fully incorporated similar subject of claim(s) 1, 2 and 4 respectively cited above, and is/are similarly rejected along the same rationale.







				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang (“US 20160070989 A1” filed 09/09/2015), describing faces can be detected within an image using a cascaded adaboost classifier trained to identify pet faces with a high detection rate and a high false positive rate [the Abstract and Para(s) 5-6].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/QUOC A TRAN/Primary Examiner, Art Unit 2177